Citation Nr: 0918653	
Decision Date: 05/19/09    Archive Date: 05/26/09

DOCKET NO.  05-39 034A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a lung disorder, 
diagnosed as chronic obstructive pulmonary disease (COPD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Todd M. Gillett, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1963 to November 
1966.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2005 decision and May 2005 notice of 
decision from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Waco, Texas, which denied the 
Veteran's claim for service connection for a lung disorder; 
and application for a compensable rating for residuals of a 
fractured nose.  The Veteran filed a timely Notice of 
Disagreement (NOD) in October 2005, limiting his appeal 
solely to the denial of service connection for a lung 
disorder.  Subsequently, in December 2005, the RO provided a 
Statement of the Case (SOC) and the Veteran filed a timely 
substantive appeal to the Board.  In December 2006, the RO 
issued a Supplemental Statement of the Case (SSOC).   

The Veteran initially had requested a hearing before the 
Board, seated at the RO, but subsequently withdrew that 
request in writing in January 2009.


FINDINGS OF FACT

1.  All evidence necessary to decide the claim adjudicated in 
the instant decision has been obtained; the Veteran has been 
provided notice of the evidence necessary to substantiate his 
claim and has been notified of what evidence he should 
provide and what evidence the VA would obtain; there is no 
indication that the Veteran has evidence pertinent to his 
claim that he has not submitted to the VA.

2.  The Veteran's lung disorder, specifically COPD, was first 
diagnosed many years after service and competent evidence of 
a nexus between any current lung disorder and his period of 
service is lacking.


CONCLUSION OF LAW

The Veteran's lung disorder was not incurred in or aggravated 
by service, nor may it be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 501, 1110 1137, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2008), significantly 
changed the law prior to the pendency of this claim.  The VA 
has issued final regulations to implement these statutory 
changes.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2008).  The VCAA provisions include an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits, and they 
redefine the obligations of the VA with respect to the duty 
to assist the Veteran with the claim.  In the instant case, 
the Board finds that the VA fulfilled its duties to the 
Veteran under the VCAA. 

a.  Duty to Notify.  The VA has a duty to notify the Veteran 
of any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102, 5103.  In order to 
meet the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b), VCAA notice must: (1) inform the claimant about the 
information and evidence necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that the VA will seek to provide; and (3) inform the claimant 
about the information and evidence the claimant is expected 
to provide.  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

Additionally, on March 3, 2006, the Court of Appeals for 
Veterans' Claims (Court) issued a decision in Dingess v. 
Nicholson, 19 Vet. App. 473, 484, 486 (2006), that held that 
the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service-
connection claim.  Those five elements include: (1) the 
Veteran's status; (2) the existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) the degree of disability; and (5) the effective date of 
the disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require the VA to review the 
information and the evidence presented with the claim, and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  This notice must also inform the Veteran that a 
disability rating and an effective date for the award of 
benefits will be assigned if service-connection is granted.  
Id.

The Board finds that a February 2005 letter substantially 
satisfied the provisions of 38 U.S.C.A. § 5103(a).  In this 
letter, the Veteran was informed about the information and 
evidence not of record; the information and evidence that the 
VA would seek to provide; and the information and evidence 
the claimant was expected to provide.

The Board notes that the February 2005 notice did not provide 
any information concerning the evaluations or the effective 
dates that could be assigned should service connection be 
granted.  See Dingess, supra.  However, since this decision 
affirms the RO's denials of service connection, the Veteran 
is not prejudiced by the failure to provide him that further 
information.  That is, as the Board finds that service 
connection is not warranted for the claim for service 
connection at issue on this appeal, no rating or effective 
date will be assigned and any questions as to such 
assignments are rendered moot.  

It is also pertinent to note that the evidence does not show, 
nor does the Veteran contend, that any notification 
deficiencies, with respect to either timing or content, have 
resulted in prejudice.  While the Veteran does not have the 
burden of showing prejudice, the record raises no plausible 
showing of how the essential fairness of the adjudication was 
affected.

b.  Duty to Assist.  The VA also has a duty to assist the 
Veteran in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A(a) ("The Secretary shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the . . . claim").  This duty 
includes assisting the Veteran in obtaining records and 
providing medical examinations or obtaining medical opinions 
when such are necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(b), (c), (d) (setting forth Secretary's 
various duties to claimant).

The Board finds that all necessary assistance has been 
provided to the Veteran.  The evidence of record indicates 
that the VA acquired the Veteran's treatment records to 
assist the Veteran with his claim.  There is no indication of 
any additional relevant evidence that has not been obtained.  
The RO did not afford the Veteran a medical examination, but, 
as will be explained in this opinion, the preponderance of 
the evidence weighs against the Veteran's claim for service 
connection.  Under these circumstances, there is no further 
duty to provide a medical examination or opinion.  38 C.F.R. 
§§ 3.326, 3.327.

In view of the foregoing, the Board finds that the VA has 
fulfilled its duty to notify and assist the Veteran in the 
claim under consideration.  Adjudication of the claim at this 
juncture, without directing or accomplishing any additional 
notification and/or development action, poses no risk of 
prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).
 
II.  Service Connection

a.  Factual Background.  The Veteran essentially contends 
that he has a pulmonary disorder, including chronic 
obstructive pulmonary disease (COPD), related to his service.  
Specifically, the Veteran contends that his current lung 
disorder was caused by his exposure to Agent Orange while on 
active duty.  The evidence of record in this matter consists 
of service treatment records, VA and post-service treatment 
records, and statements from the Veteran and a fellow service 
member.  

Following the Veteran's July 1963 service pre-enlistment 
medical examination, the examiner noted no abnormalities 
relating to a lung disorder.  The Veteran's service treatment 
records do not contain any diagnosis or treatment for a lung 
disorder.  On the Veteran's November 1966 service discharge 
medical examination, the examiner noted no findings related 
to a lung disorder.  

In a March 2002 VA treatment record, the Veteran was first 
diagnosed with COPD.  In an April 2003 record, the Veteran 
indicated being short of breath for one week.  The assessment 
was "increasing CAD [(coronary artery disease)] vs. COPD."  
Further VA medical records dated April 2003 through December 
2005 do not contain any further diagnosis for COPD and the 
disorder is not listed in these records as part of the 
Veteran's medical history. 

In a May 2003 VA treatment record, the Veteran reported 
experiencing dyspnea with mild/moderate exertion.  The 
examiner noted that the Veteran had a reactive airway 
disease.  Subsequent VA treatment records through December 
2005 do not contain any notations regarding further treatment 
or diagnoses for a lung disorder. 

In an October 2005 statement, the Veteran stated that he had 
coronary heart failure for no apparent reason and that his 
lungs were damaged during service.  He indicated that he 
could not walk for more than three minutes due to his lungs 
and he believed that his lung disorder caused his heart to 
fail.

In a November 2005 statement, the Veteran recalled that, 
during service in Vietnam, he inhaled both smoke and 
herbicides.  He indicated that he worked in a ship's engine 
room during service in the Navy and did not know at the time 
that he was working with asbestos.

In a February 2006 letter, written by a service member who 
served aboard the same vessel as the Veteran, the author 
stated that he and the Veteran were exposed to Agent Orange 
during "swim call" in Da Nang Harbor.

In a May 2007 statement, the Veteran stated that he was 
exposed to Agent Orange while off the coast of Vietnam.  

b.  Law and Regulations.  Service connection may be granted 
for a disability resulting from disease or injury incurred in 
or aggravated by active military, naval, or air service. See 
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303(a).  Service 
connection may be granted where the evidence shows that a 
Veteran had a chronic condition in service or during an 
applicable presumption period and still has the condition.  
38 C.F.R. §§ 3.303(b); 3.307, 3.309.  If there is no evidence 
of a chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support the claim. 38 C.F.R. § 3.303(b).  Service connection 
may also be granted for a disease that is diagnosed after 
discharge from active service, when the evidence establishes 
that such disease was incurred in service. 38 C.F.R. § 
3.303(d).

If a Veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 U.S.C.A. § 
1116; 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there 
is no record of such disease during service, provided further 
that the rebuttable presumption provisions of 38 C.F.R. § 
3.307(d) are also satisfied: chloracne or other acneform 
diseases consistent with chloracne, Type 2 diabetes mellitus, 
Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, 
acute and subacute peripheral neuropathy, porphyria cutanea 
tarda, prostate cancer, respiratory cancers (cancer of the 
lung, bronchus, larynx, or trachea), and soft-tissue sarcomas 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, 
or mesothelioma).  38 C.F.R. § 3.309(e).  The diseases listed 
at 38 C.F.R. § 3.309(e) shall have become manifest to a 
degree of 10 percent or more at any time after service.  38 
C.F.R. §3.307(a)(6)(ii).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a Veteran is not precluded 
from establishing service connection for a disease averred to 
be related to herbicide exposure, as long as there is proof 
of such direct causation.  See Combee v. Brown, 34 F.3d 1039, 
1043-1044 (Fed. Cir. 1994).  In this case, COPD is not one of 
the presumptive disorders listed in 38 C.F.R. § 3.309(e).  
Therefore, the Veteran's claim for service connection will be 
considered only on a direct basis.  See Combee, 34 F.3d at 
1042.

It is the defined and consistently applied policy of the VA 
to administer the law under a broad interpretation, 
consistent, however, with the facts shown in every case.  
When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  By 
reasonable doubt is meant one which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  
See 38 C.F.R. § 3.102.

c.  Analysis.  Reviewing the evidence of record, the Board 
notes that the most current treatment records in the claims 
file, dating from June 2003 to December 2005, do not contain 
a diagnosis for a lung disorder.  However, assuming that the 
Veteran has a current diagnosis for a lung disorder, the 
Board finds that the preponderance of the evidence weighs 
against the Veteran's claim for service connection for such a 
disorder.

As noted previously, there Veteran is not precluded from 
establishing service connection for a disease averred to be 
related to herbicide exposure, as long as there is proof of 
such direct causation.  See Combee, 34 F.3d at 1043-1044.  
Because COPD is not one of the presumptive disorders listed 
in 38 C.F.R. § 3.309(e), the Veteran's claim for service 
connection will be considered only on a direct basis.  See 
Combee, 34 F.3d at 1042.  

The Veteran's service medical records are absent complaints, 
findings or diagnoses of any lung disorder, to include COPD, 
during service.  On the November 1966 service discharge 
medical examination, the Veteran's lungs and chest were 
evaluated as normal.  The post-service evidence indicates 
that the Veteran was first diagnosed with a lung disorder, 
specifically COPD, in March 2002.  The gap of time of between 
discharge and the first post-service medical evidence of a 
disorder is, in itself, significant and it weighs against the 
Veteran's claim.  See Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000) (evidence of a prolonged period without 
medical complaint can be considered in service connection 
claims).  Moreover, the medical record of evidence does not 
contain any medical opinion or other evidence indicating a 
link between the Veteran's COPD and service, including 
herbicide exposure during service.  As there is no competent 
medical opinion of record indicating a link between the 
Veteran's lung disorder and any incident of service, 
including exposure to herbicide, and given the absence of any 
records of treatment until decades post-service, the Board 
must conclude that the preponderance of the evidence is 
against a nexus between a currently diagnosed lung disorder 
and any incident of or finding recorded during service, or 
any exposure to herbicides in service.

Alternatively, the Veteran mentioned being exposed to 
asbestos in a November 2005 statement.  However, the claims 
file does not contain any diagnosis of asbestosis; the 
medical records do not contain any medical opinion linking 
the Veteran's lung disorder to asbestos exposure; and, 
throughout the pendency of this claim, the Veteran has not 
made any claim that he has an asbestos-related lung disorder, 
such as asbestosis.  As such, the Board finds that the 
preponderance of the evidence does not support, and currently 
the Veteran does not claim, the existence of a lung disorder 
due to asbestos exposure.  

The Board has considered the Veteran's assertions that his 
lung disorder is attributable to service, including exposure 
to herbicides.  However, the Veteran has not been shown to 
possess the requisite medical training or credentials needed 
to render a diagnosis or a competent opinion as to medical 
causation of his current medical disabilities.  Accordingly, 
his lay opinion does not constitute competent medical 
evidence and lacks probative value.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).

Doctrine of Reasonable Doubt.  In view of the foregoing, the 
Board finds that the preponderance of the evidence is against 
the claim for service connection for the lung condition, 
diagnosed as COPD.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
applicable and the Veteran's appeal must be denied.  See 38 
U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364, 
1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt 
rule is inapplicable when the preponderance of the evidence 
is found to be against the claimant"); Gilbert v. Derwinski, 
1 Vet. App. 49, 56 (1990).


ORDER

Entitlement to service connection for a lung disorder, 
diagnosed as chronic obstructive pulmonary disease (COPD), is 
denied.




____________________________________________
M. W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


